Citation Nr: 0421600	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-16 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for peritoneal 
adhesions, claimed as a stomach disorder.  

2.  Entitlement to service connection for residuals of penile 
surgery.  

3.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 1956 to December 
1957.  

In February 1976, the Board of Veterans Appeals (Board) 
denied, in part, service connection for peritoneal adhesions.  

This matter comes before the Board on appeal from January and 
February 2002 decisions by the RO, which, in part, found that 
new and material evidence had been submitted to reopen the 
claim of service connection for peritoneal adhesions, but 
denied the claim on the merits.  The RO also denied service 
connection for residuals of penile surgery and entitlement to 
SMC for loss of use of a creative organ.  

Regarding the claim of service connection for peritoneal 
adhesions, although the RO reopened the claim, the Board is 
required to conduct an independent new and material evidence 
analysis in claims involving final decisions.  See Jackson v. 
Principi, 265 F. 3rd 1366 (Fed. Cir. 2001); Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd. 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the issue has been restated on the first page of 
this decision to reflect the appropriate adjudicatory issue 
on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for peritoneal adhesions, claimed as a 
stomach disorder was denied by the Board in February 1976.  

3.  The additional evidence received since the February 1976 
Board decision is new and material and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

4.  The veteran does not have a stomach disorder or 
peritoneal adhesions at present which are shown to be related 
to military service.  

5.  The veteran does not have any current residuals from 
penile surgery in service, including impotence or erectile 
dysfunction.  

6.  The veteran does not have loss of use of a creative organ 
which is related to military service or to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  The February 1976 Board decision which denied service 
connection for peritoneal adhesions is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for peritoneal adhesions, 
claimed as a stomach disorder.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 
20.1105 (2003).  

3.  The veteran does not have peritoneal adhesions due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).  

4.  The veteran does not have a genitourinary disability, 
including impotence or erectile dysfunction due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  

5.  Entitlement to special monthly compensation due to loss 
of a creative organ is not warranted.  38 U.S.C.A. §§ 1101, 
1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.350(a)(1) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the duty to assist and notify 
as contemplated by applicable provisions, including the VCAA, 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, in March 2001, the notice and 
assistance provisions of the VCAA were provided to the 
veteran prior to adjudication of the claim.  Additionally, 
the veteran was provided with the law and regulations 
pertaining to VCAA in the July 2002 statement of the case and 
was afforded an opportunity to testify at a personal hearing, 
but declined.  Therefore, the Board finds that the duty to 
assist and notify as contemplated by applicable provisions, 
including the VCAA, have been satisfied.  Accordingly, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finality

Service connection for peritoneal adhesions, claimed as a 
stomach disorder was denied by the Board in February 1976.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim is pertinent in 
the consideration of the issue on appeal.  

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality apply, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the appellant did not request reconsideration of 
the Board's decision and no other exception to finality 
apply.  Hence, the 1976 Board decision is final as to the 
evidence then of record.  Id.  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review 
a claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  
New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003).  

The evidence of record at the time of the February 1976 Board 
decision included the veteran's service medical record, lay 
statements from several friends, statements from three 
private physicians, and VA medical outpatient records.  

The service medical records show that the veteran was 
admitted to a base hospital in May 1957.  An emergency 
appendectomy was performed without complications.  He was 
discharged to duty on the 10th day.  The diagnosis was acute 
appendicitis.  

A letter from a private physician, M.M., dated in November 
1968, indicated that the veteran had been seen on several 
occasions for complaints of abdominal pains, cramps, and 
diarrhea.  The physician indicated that the veteran reported 
a history of symptoms since his appendectomy in service.  

A letter from a private physician, C.J. P., dated in February 
1974 indicated that the veteran had a history of intermittent 
abdominal pain and constipation for the past several years.  
The veteran reported right lower quadrant pain ever since his 
appendectomy in service.  The physician indicated that the 
veteran's pains were caused by peritoneal adhesions and 
recommended further testing at a VA facility.  The diagnoses 
included peritoneal adhesions.  The physician opined that 
there was a causal connection between the appendectomy and 
the onset of pain.  A second, handwritten letter in March 
1975 opined that the veteran probably had peritoneal 
adhesions.  

VA outpatient records show that the veteran was seen for 
various maladies on several occasions in 1973 and 1974.  UGI 
series in September 1973 were entirely normal and showed no 
evidence of organic lesions in the gastrointestinal tract.  
X-ray studies of the gall bladder in February 1974 showed no 
evidence of calculi.  The impression was normal gall bladder.  

A letter from a private internal physician, K.A., dated in 
May 1975, included a history, as reported by the veteran, of 
peritoneal adhesions and nervousness beginning in service.  
The diagnosis was anxiety neurosis beginning in service.  

In February 1976, the Board found that there was no objective 
evidence of peritoneal adhesions in service or at present and 
denied service connection for peritoneal adhesions.  

The evidence added to the record since the February 1976 
Board decision includes a statement from a private physician, 
T.R.P., dated in August 2001, and a November 2001 VA 
gastrointestinal examination report.  

The private medical statement related the veteran's current 
chronic gastrointestinal problems to food poisoning and 
surgery in service.  On its face, this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  In other words, 
the evidence is new and material.  38 C.F.R. § 3.156.  
Inasmuch as the Board finds that the medical opinion is new 
and material, there is no need to discuss whether the other 
evidence is likewise new and material as the claim will be 
reopened solely on the basis of this evidence.  

Having determined that the veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to the 
veteran if the Board addresses the merits of the claim.  As 
the RO has already considered the underlying issue, the 
veteran will not be prejudiced by the Board proceeding to 
review the issues on the merits.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  This, of course, is subject to the VA 
having met its duty to notify and assist under 38 U.S.C.A. 
§ 5107(a).  

In this regard, the veteran was notified of VA's duty to 
assist him in obtaining evidence, of what evidence was 
required to sustain his claim, whom should obtain the 
evidence, and what evidence has already been obtained.  Upon 
review of the evidentiary record, the Board finds no 
indication that there are any additional relevant medical 
records available that are not on file.  Additionally, the 
veteran was afforded a VA examination in November 2001.  
Accordingly, it is determined that VA's duty to assist and 
notify the veteran has been completed and that he will not be 
prejudiced by the Board proceeding with the adjudication of 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In deciding a claim for service connection on the merits, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131 (West 2002).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2003) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

In the instant case, the veteran contends that his current 
abdominal pain is related to food poisoning and the 
subsequent appendectomy during service, and that he has had 
chronic abdominal pain and indigestion ever since the surgery 
in service.  

As indicated above, the service medical records show that the 
veteran was admitted to a base hospital in May 1957 with 
complaints of epigastric pain for 21/2 days.  The veteran 
reported normal bowel movements and said that he vomiting 
once, but denied any urinary problems.  Laboratory studies 
showed elevated white blood count, neutrophils, and 
lymphocytes.  The veteran was immediately taken to the 
operating room where an appendectomy was performed under 
general anesthesia.  There were no complications during the 
procedure and his post-operative recovery was uneventful.  
Pathology report revealed acute appendicitis.  When he was 
discharged to restricted duty (two weeks), the incision was 
well healed.  The diagnosis was acute appendicitis.  

There were no further complaints, treatment, or abnormalities 
referable to any abdominal problems during the veteran's six 
months of remaining service.  On a Report of Medical History 
for separation from service in November 1957, the veteran 
specifically denied any problems of frequent indigestion, 
stomach, liver or intestinal trouble, gall bladder trouble or 
gall stones.  Other than a 4-inch surgical scar from the 
appendectomy, his separation examination showed no 
abnormalities of the abdomen, viscera, or his 
gastrointestinal system.  

On his original application for VA compensation benefits in 
May 1960, the veteran referred to his appendectomy in service 
but made no mention of any stomach problems, such as chronic 
pain, nausea, or indigestion.  The first mention of any 
stomach problems was on a claim for a "stomach condition" 
in October 1968.  

A letter from a private physician, M. M., in November 1968 
indicated that the veteran was seen on numerous occasions for 
abdominal pain, cramps, and diarrhea.  The veteran reported 
that his symptoms began after his appendectomy in service.  

A letter from Dr. C. J. P., in February 1974 indicated that 
the veteran was first seen in July 1973, and reported 
intermittent abdominal pain and constipation pain for the 
past several years.  The physician opined that the veteran's 
pain was caused by peritoneal adhesions, and referred him to 
the VA for additional studies.  The diagnosis was nervous 
stomach and peritoneal adhesions.  

VA records show that the veteran was seen by VA on several 
occasions from July 1973 to February 1974.  He was evaluated 
by VA the day after being referred by Dr. C. J. P., and 
brought a copy of the doctor's report.  On examination, the 
veteran appeared in good health and there were no masses or 
abdominal tenderness.  An UGI series in September 1973 was 
normal.  There were no organic lesions of the stomach or 
gastrointestinal tract, no polyps or diverticuli, and the 
duodenal bulb was normal.  X-ray studies of the gall bladder 
in February 1974 were also normal and showed no evidence of 
calculi.  

The evidentiary record also includes a report from a private 
neurologist, K. A., dated in May 1975.  The veteran reported 
a history of chronic pain in service due to peritoneal 
adhesions.  The findings included an old healed surgical scar 
and tenderness in the right lower quadrant.  The impression 
was anxiety neurosis.  

In a letter received in August 2001, the veteran reported 
that he was hospitalized in service for food poisoning, that 
his stomach was pumped and a drain inserted on his right 
side.  After a few days, they realized he was not getting any 
better and decided to operate to determine the cause of his 
problem.  They found his appendix and gall bladder were 
infected and performed an appendectomy.  

Copies of private medical records from Dr. T. R. P., received 
in September 2001 show treatment for various maladies from 
1989 to 2001.  Other than occasional nausea associated with 
chronic vertigo, the records show no complaints, treatment, 
or abnormalities referable to any stomach or abdominal 
problems.  A letter from Dr. P. dated in August 2001, 
indicated that the veteran was treated for multiple problems, 
including gastrointestinal problems.  He opined that all of 
the veteran's medical problems "could be related to his 
service connected complications from food poisoning.  This 
resulted in his having surgery and complicated infections to 
his abdomen, appendix, and penis."  Another letter from Dr. 
P., received in May 2002, was to the effect that the veteran 
suffered from erectile dysfunction as a result of infections 
and abdominal surgery due to food poisoning.  

In November 2001, the veteran underwent VA genitourinary, 
stomach, and scar examinations.  At that time, the veteran 
reported a history of food poisoning and a ruptured appendix 
in service.  He said he was hospitalized for five to six 
weeks and that a drain was inserted for the entire time.  His 
current complaints included an "acid stomach" and 
intermittent right lower quadrant discomfort.  On 
examination, there was a well-healed appendectomy scar and a 
drain scar in the right lower quadrant.  There was no 
evidence of inguinal hernia or herniation at the appendectomy 
scars.  His abdomen was soft and non-distended with positive 
bowel sounds.  His kidneys and bladder were neither palpable 
nor tender.  The penis showed no unusual findings other than 
absence of the foreskin.  The testes were well-situated in 
the scrotum, were of normal size and consistency, and were 
not tender.  

An addendum report in November 2001 indicated that all 
laboratory studies were essentially normal.  The examiner 
stated, in essence, that a history of infection of the 
urinary tract or penile foreskin would not normally cause 
impotence.  However, he hypothesized that it was possible 
that a person who was susceptible to suggestion could develop 
a psychogenic impotence years later if he were told by 
doctors that the infections could cause impotence.  

Analysis

Upon review of the evidentiary record, the Board finds no 
basis to grant service connection peritoneal adhesions, 
claimed as a stomach disorder.  

The veteran's service medical records do not show any 
treatment or diagnosis of food poisoning or any complications 
or infections from his appendectomy in 1957.  He was 
hospitalized for 10 days not 5 to 6 weeks, and that his post-
operative recovery was not complicated by infections, as he 
now asserts.  There were no further complaints, treatment, or 
findings referable to any stomach problems during service, 
and he specifically denied any stomach problems at the time 
of his separation examination in November 1957.  The first 
complaint of any stomach problem was in 1968, more than 11 
years after service separation.  

While a private physician offered the diagnosis of peritoneal 
adhesions in 1973, it would appear that the opinion was based 
on a history as provided by the veteran.  The physician 
offered no explanation or analysis for his diagnosis nor did 
he undertake any specific tests.  In fact, he referred the 
veteran to the VA for additional studies to confirm his 
opinion.  Medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995). Subsequent clinical and diagnostic 
studies by VA in 1973 and 1974 failed to reveal any specific 
abdominal abnormality.  Similarly, a second medical opinion 
indicated that the veteran's current "gastrointestinal 
problems" were related to complications from food poisoning 
and infections from surgery in service.  Again, the physician 
offered no explanation or analysis for his opinion (id.).  
The Board finds it significant that while this physician 
indicated that the veteran had been a patient of his for many 
years and had been treated for gastrointestinal problems, his 
clinical records do not show any treatment or diagnosis 
referable to any stomach problems other than nausea 
associated with vertigo.  Moreover, recent VA examinations 
have failed to demonstrate any current stomach disorder, 
including peritoneal adhesions.  

The Board is not bound to accept a medical opinion based on 
an inaccurate medical history supplied by the veteran many 
years after service.  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  

In the absence of any evidence of peritoneal adhesions in 
service or at present, the Board finds no basis to grant 
service connection.  Accordingly, service connection for 
peritoneal adhesions, claimed as a stomach disorder is 
denied.  

Residuals of Penile Surgery

The veteran contends that he was treated for a painful 
burning sensation when urinating due to urinary and penile 
infections in service.  He asserts that he was hospitalized 
for about two weeks and returned to light duty for an 
additional two weeks following surgery for removal of 
infected skin from his penis.  He contends that he was told 
by "doctors" that he might have problems with sexual 
performance, and that he has been unable to achieve an 
erection and had no sexual desire.  

The service medical records show that the veteran underwent 
elective circumcision for redundant prepuce under local 
anesthesia in September 1957.  His post-operative recovery 
was uneventful and he was discharged to full duty on the 4th 
day.  The veteran denied any history of frequent or painful 
urination or venereal disease on a Report of Medical History 
for separation from service in November 1957, and no 
pertinent abnormalities were noted on examination at that 
time.  

On his original application for VA compensation in May 1960, 
the veteran made no mention of his circumcision in service 
nor did he report any problems related to erectile 
dysfunction.  Likewise, he did not mention any such problems 
when seen by VA in 1973 or 1974, or when seen by any of the 
private physicians during the 1970's.  The first complaint of 
erectile dysfunction was with the filing of this claim in May 
2001, nearly 46 years after his discharge from service.  

A letter from the veteran's girlfriend in July 2001, 
indicated that she has been dating the veteran for two years 
and that he had difficulty expressing any emotions involving 
romance, love, or intimacy.  She reported that the veteran 
was unable to attain an erection and was fearful of engaging 
in sexual intercourse.  

The evidentiary record includes two statement from Dr. T. R. 
P.  In August 2001, Dr. P. opined that the veteran's erectile 
dysfunction could be related to food poisoning and subsequent 
complications from infections following surgery to his 
abdomen, appendix, and penis in service.  In May 2002, he 
opined that it resulted from infections involving abdomen 
surgery caused by food poisoning in service.  Neither opinion 
was very clear nor did the physician offer any explanation or 
analysis for his conclusions.  Furthermore, his clinical 
records from 1989 to 2001 showed no complaints, treatment, or 
pertinent abnormalities referable to any residual problems 
from the surgery in service or any problems related to 
erectile dysfunction.  

A VA examination in November 2001 reported no unusual 
findings other than the absence of foreskin.  Both testes 
were well-situated in the scrotum, were of normal size and 
consistency and were not tender.  Laboratory studies were 
essentially negative.  The physician stated, in essence, that 
a history of urinary tract and/or penile infections would not 
be expected to cause impotence.  He opined that if the 
veteran was susceptible to suggestion, and if he was told by 
doctors that he would become sexually dysfunctional, it was 
possible that he could develop a psychogenic response and 
might well become impotent.  

This opinion is speculative at best.  First, there is no 
evidence of any urinary tract or penile infections in 
service.  Second, the veteran has not provided any evidence 
that he was told by military doctors that he would have 
performance problems later in life.  The circumcision in 
service was elective and there were no pre- or post-operative 
complications.  There is nothing in the hospital records to 
suggest that there was any reason to suspect that he might 
develop performance problems.  

As indicated above, the Board is not bound to accept a 
medical opinion based on an inaccurate medical history 
supplied by the veteran many years after service.  In this 
case, the service medical records do not show any problems 
related to infections of the genitourinary system during 
service.  The veteran's assertions that he had chronic 
problems in service and received extensive medical treatment 
is contradicted by the actual service medical records and 
raises serious questions as to his credibility.  Curiously, 
although he claims that he had performance problems since the 
circumcision, and that he was told that this was a possible 
result of the surgery, he waited until nearly five decades to 
file a claim or to report his problem to a medical care 
provider.  He claims that the reason was that the subject of 
erectile dysfunction was not openly discussed until recently.  
While he may not have wanted to discuss this matter openly, 
it does not explain why he would not seek confidential 
medical advice, especially since he claims to have been told 
that this was a possible outcome of his surgery.  

While there may be some psychogenic component to the 
veteran's current erectile dysfunction, the Board is not 
competent to offer an opinion on questions of medical 
etiology and does not attempt to do so in this case.  The 
favorable evidence of record offers differing causes for his 
current problem; one suggesting an organic basis while the 
other essentially contradicts an organic etiology and 
suggesting a psychogenic basis.  The latter opinion requires 
reliance on inaccurate speculative evidence, which the Board 
is unable to accept.  

As there is no current evidence of any residuals from the 
penile surgery (circumcision) in service, and no competent 
evidence that the veteran's current erectile dysfunction was 
present in service or until more than 45 years after service, 
the Board finds no basis to grant service connection.  
Accordingly, service connection for residuals of penile 
surgery is denied.  

SMC

Under 38 U.S.C. § 1114(k), special monthly compensation is 
payable for loss of use of one or more creative organs that 
is the result of a service-connected disability.  38 C.F.R. 
§ 3.350 (2003).  In this case, the veteran does not meet the 
criteria to establish entitlement to an award of SMC under 
the law.  His current erectile dysfunction is not shown to be 
related to military service or to a service-connected 
disability.  Moreover, there is no objective evidence of loss 
of use of a creative organ as defined in § 3.350(a)(1).  
Thus, his claim for SMC fails because of absence of legal 
merit or lack of entitlement to the award under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  




ORDER

Service connection for peritoneal adhesions is denied.  

Service connection for residuals of penile surgery is denied.  

Entitlement to special monthly compensation due to loss of 
use of a creative organ is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



